Exhibit 10.1

 

[g39671kqi001.gif]

 

January 19, 2018

 

David E. Riggs

733 Chicago Avenue

Unit 514

Evanston, IL 60202

 

Re:                             Separation Agreement

 

Dear David:

 

This letter sets forth the substance of the separation agreement (the
“Agreement”) which Eagle Pharmaceuticals, Inc. (the “Company”) is offering to
you to aid in your employment transition.

 

1.                                      Separation.  Your last day of work with
the Company and your employment termination date was November 30, 2017 (the
“Separation Date”).

 

2.                                      Accrued Salary and Vacation.  On the
next regular payroll date following the Separation Date, the Company paid you
all accrued salary and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings.  You
received these payments regardless of whether or not you sign this Agreement.

 

3.                                      Severance Benefits.  In lieu of any
severance that you may have previously been eligible for upon a termination of
your employment under your offer letter dated November 7, 2013 (the “Offer
Letter”) or the Officer Severance Benefit Plan Participation Agreement dated
April 29, 2016 (the “Severance Plan”), if you execute and do not revoke this
Agreement, then the Company will provide you with the following “Severance
Benefits:”

 

a.              The Company will extend the exercise period of your Options (as
defined below) in accordance with Section 5 below.

 

b.              If you timely elect continued coverage under COBRA for yourself
and your covered dependents under the Company’s group health plans following the
Separation Date, and provided you timely execute and return this fully signed
and dated Agreement to the Company, allow it to become effective, and comply
fully with your obligations hereunder, then the Company will pay, as and when
due to the insurance carrier or COBRA administrator (as applicable), the
Company’s portion of your COBRA premiums until the earliest of (A) six
(6) months after the Separation Date (B) the expiration of your eligibility for
the continuation coverage under COBRA, or (C) the date when you become eligible
for substantially equivalent health insurance coverage

 

--------------------------------------------------------------------------------


 

in connection with new employment or self-employment (such period from the
termination date through the earliest of (A) through (C), the “COBRA Payment
Period”). Notwithstanding the foregoing, if at any time the Company determines,
in its sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2)  of the Code or
any statute or regulation of similar effect (including but not limited to the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act), then provided you remain eligible for
reimbursement in accordance with this Section 3(c), in lieu of providing the
COBRA premiums, the Company will instead pay you on the last day of each
remaining month of the COBRA Payment Period, a fully taxable cash payment equal
to the COBRA premiums for that month, subject to applicable tax withholdings for
the remainder of the COBRA Payment Period.  If you become eligible for coverage
under another employer’s group health plan through self-employment or otherwise
cease to be eligible for COBRA during the period provided in this clause, you
must immediately notify the Company of such event, and all payments and
obligations under this clause will cease.

 

4.                                      Benefit Plans.  If you were
participating in the Company’s group health insurance plans, your participation
as an employee ended on the last day of the month following the month in which
the employment termination occurred. Thereafter, to the extent provided by the
federal COBRA law or, if applicable, state insurance laws, and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits at your own expense, with the potential for
certain portions to be paid by the Company in accordance with
Section 3(b) above.  Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish.

 

Your participation in all Company-provided insurance plans, including
Employer-Sponsored Group Life Insurance and Short and Long Term Disability
Insurance ceased as of the Separation Date; however, you had the opportunity to
elect to convert your Life Insurance by contacting HR on or before the last day
of the month.

 

Deductions for the 401(k) Plan ended with your last regular paycheck.  You have
received information by mail concerning 401(k) plan rollover procedures should
you be a participant in this program.

 

You have the right to continue your current Health Care Spending Account if you
are participating in this program.  Reach out to Human Resources for the
information concerning how to continue this benefit.  Dependent Care Spending
Accounts cannot be continued.  Your last full Spending Account payroll
deductions will be processed in the November 20th - December 3rd pay period.  If
you have a Flexible Spending Account (FSA), it will be closed as of the
Separation Date. You will be able to submit bills for reimbursement to your FSA
for 90 days from the Separation Date but only for costs incurred before the
Separation Date.

 

5.                                      Stock Options.  As more fully set forth
on Exhibit A, you were granted six separate options to purchase shares of the
Company’s common stock totaling 236,875 shares post-split (the “Options”)
pursuant to the Company’s 2007 Incentive Compensation Plan, as amended (the
“2007 Plan”), or the Company’s 2014 Equity Incentive Plan (the “2014 Plan”). 
The 2007 Plan and the 2014 Plan will together be referred to as the “Plans.”  Of
that granted amount, Options to purchase 137,954 shares of the Company’s common
stock have vested and are exercisable and were

 

--------------------------------------------------------------------------------


 

unexercised as of the Separation Date. Notwithstanding anything to the contrary
in the Plans, the option grant notices, and the stock option agreements entered
into by you and the Company and any other documents between you and the Company
setting forth the terms of your Options (the “Option Documents”), if you execute
and do not revoke this Agreement in accordance with Section 3 herein, your
Options will be amended such that, unless an Option is terminated earlier in
accordance with the terms of the Option Documents, such Options may be
exercised, to the extent it was vested and exercisable as of your Separation
Date, following the termination of your employment for a period equal to
twenty-one (21) months plus the applicable post-termination exercise period set
forth in the applicable Option Documents (i.e. a total of 24 months from the
Separation Date), but in no event later than the expiration date set forth in
the applicable Option Documents (or the day before the tenth (10th) anniversary
of applicable date of grant of an Option, if earlier.  You and the Company
hereby consent to the modification and amendment of the terms governing your
Options and the Option Documents to conform to the provisions of this Agreement,
with such modification to occur within thirty (30) days of your execution of the
Agreement.  Except as modified by this Agreement and such amendment, all terms,
conditions and limitations applicable to the Options will remain in full force
and effect pursuant to the applicable Option Documents.

 

6.                                      Other Compensation or Benefits.  You
acknowledge that, except as expressly provided in this Agreement, you will not
receive any additional compensation, severance or benefits after the Separation
Date.

 

7.                                      Expense Reimbursements.  If you have
been issued any Company credit or calling cards, the Company canceled these
card(s) effective the Separation Date.  You agree that you have submitted your
final documented expense reimbursement statement reflecting all business
expenses you incurred through the Separation Date, if any, for which you seek
reimbursement.  The Company will reimburse you for reasonable business expenses
pursuant to its regular business practice.

 

8.                                      Return of Company Property.  You
represent that you have returned to the Company all Company documents (and all
copies thereof) and other Company property that you have had in your possession
at any time, including, but not limited to, Company files, notes, drawings,
records, business plans and forecasts, financial information, specifications,
computer-recorded information, tangible property (including, but not limited to,
computers), credit cards, entry cards, identification badges and keys; and, any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). Receipt of the
severance benefits described in Section 3 of this Agreement is expressly
conditioned upon return of all Company Property.

 

9.                                      Proprietary Information and
Post-Termination Obligations.  Both during and after your employment you
acknowledge your continuing obligations under your previously executed
Proprietary Information, Inventions Assignment, Non-Competition and
Non-Solicitation Agreement not to use or disclose any confidential or
proprietary information of the Company and to refrain from certain solicitation
and competitive activities.  If you have any doubts as to the scope of the
restrictions in your agreement, you should contact the Company’s Legal
Department immediately to assess your compliance.  As you know, the Company will
enforce its contract rights.  Confidential information that is also a “trade
secret,” as defined by law, may be disclosed

 

--------------------------------------------------------------------------------


 

(A) if it is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. In addition, in the event that you file a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, you may disclose the trade secret to your attorney and use the trade secret
information in the court proceeding, if you: (1) file any document containing
the trade secret under seal; and (2) do not disclose the trade secret, except
pursuant to court order.

 

10.                               Confidentiality.  The provisions of this
Agreement will be held in strictest confidence by you and the Company and will
not be publicized or disclosed in any manner whatsoever; provided, however,
that:  (a) you may disclose this Agreement to your immediate family; (b) the
parties may disclose this Agreement in confidence to their respective attorneys,
accountants, auditors, tax preparers, and financial advisors; (c) the Company
may disclose this Agreement as necessary to fulfill standard or legally required
corporate reporting or disclosure requirements; and (d) the parties may disclose
this Agreement insofar as such disclosure may be necessary to enforce its terms
or as otherwise required by law.  In particular, and without limitation, you
agree not to disclose the terms of this Agreement to any current or former
Company employee. Notwithstanding the foregoing, nothing in this Agreement shall
limit your right to voluntarily communicate with the Equal Employment
Opportunity Commission, United States Department of Labor, the National Labor
Relations Board, the Securities and Exchange Commission, other federal
government agency or similar state or local agency or to discuss the terms and
conditions of your employment with others to the extent expressly permitted by
Section 7 of the National Labor Relations Act.

 

11.                               Non-Disparagement.  Both you and the Company
agree not to disparage the other party, and the other party’s affiliates,
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation; provided that both you and the Company will respond accurately and
fully to any question, inquiry or request for information when required by legal
process.  The Company’s obligations under this Section are limited to Company
representatives with knowledge of this provision. Notwithstanding the foregoing,
nothing in this Agreement shall limit your right to voluntarily communicate with
the Equal Employment Opportunity Commission, United States Department of Labor,
the National Labor Relations Board, the Securities and Exchange Commission,
other federal government agency or similar state or local agency or to discuss
the terms and conditions of your employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act.

 

12.                               Release.  In exchange for the payments and
other consideration under this Agreement, to which you would not otherwise be
entitled, and except as otherwise set forth in this Agreement, you, on behalf of
yourself and, to the extent permitted by law, on behalf of your spouse, heirs,
executors, administrators, assigns, insurers, attorneys and other persons or
entities, acting or purporting to act on your behalf (collectively, the
“Employee Parties”), hereby generally and completely release, acquit and forever
discharge the Company, its parents and subsidiaries, and its and their officers,
directors, managers, partners, agents, representatives, employees, attorneys,
shareholders, predecessors, successors, assigns, insurers and affiliates (the
“Company Parties”) of and from any and all claims, liabilities, demands,
contentions, actions, causes of

 

--------------------------------------------------------------------------------


 

action, suits, costs, expenses, attorneys’ fees, damages, indemnities, debts,
judgments, levies, executions and obligations of every kind and nature, in law,
equity, or otherwise, both known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the execution date of
this Agreement, including but not limited to:  all such claims and demands
directly or indirectly arising out of or in any way connected with your
employment with the Company or the termination of that employment; claims or
demands related to salary, bonuses, commissions, stock, stock options, or any
other ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action; tort
law; or contract law (individually a “Claim” and collectively “Claims”).  The
Claims you are releasing and waiving in this Agreement include, but are not
limited to, any and all Claims that any of the Company Parties:

 

·                                          has violated its personnel policies,
handbooks, contracts of employment, or covenants of good faith and fair dealing;

 

·                                          has discriminated against you on the
basis of age, race, color, sex (including sexual harassment), national origin,
ancestry, disability, religion, sexual orientation, marital status, parental
status, source of income, entitlement to benefits, any union activities or other
protected category in violation of any local, state or federal law,
constitution, ordinance, or regulation, including but not limited to: the Age
Discrimination in Employment Act, as amended (“ADEA”); Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; 42 U.S.C. § 1981,
as amended; the Equal Pay Act; the Americans With Disabilities Act; the Genetic
Information Nondiscrimination Act; the Family and Medical Leave Act; the New
Jersey Law Against Discrimination; the New Jersey Conscientious Employee
Protection Act; the New Jersey Law on Equal Pay; the New Jersey Political
Activities of Employees Law; the New Jersey Genetic Testing Law; the New Jersey
Family Leave Act; the Employee Retirement Income Security Act; the Employee
Polygraph Protection Act; the Worker Adjustment and Retraining Notification Act;
the Older Workers Benefit Protection Act; the anti-retaliation provisions of the
Sarbanes-Oxley Act, or any other federal or state law regarding whistleblower
retaliation; the Lilly Ledbetter Fair Pay Act; the Uniformed Services Employment
and Reemployment Rights Act; the Fair Credit Reporting Act; and the National
Labor Relations Act;

 

·                                          has violated any statute, public
policy or common law (including but not limited to Claims for retaliatory
discharge; negligent hiring, retention or supervision; defamation; intentional
or negligent infliction of emotional distress and/or mental anguish; intentional
interference with contract; negligence; detrimental reliance; loss of consortium
to you or any member of your family and/or promissory estoppel).

 

Notwithstanding the foregoing, other than events expressly contemplated by this
Agreement you do not waive or release rights or Claims that may arise from
events that occur after the date this waiver is executed and you are not
releasing any right of indemnification you may have for any liabilities arising
from your actions within the course and scope of your employment with the

 

--------------------------------------------------------------------------------


 

Company or within the course and scope of your role as an officer of the
Company.  Also excluded from this Agreement are any Claims which cannot be
waived by law, including, without limitation, any rights you may have under
applicable workers’ compensation laws and your right, if applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency. Nothing in this Agreement shall prevent you from filing,
cooperating with, or participating in any proceeding or investigation before the
Equal Employment Opportunity Commission, United States Department of Labor, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal
government agency, or similar state or local agency (“Government Agencies”), or
exercising any rights pursuant to Section 7 of the National Labor Relations
Act.  You further understand this Agreement does not limit your ability to
voluntarily communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, you are otherwise waiving, to the fullest extent permitted by
law, any and all rights you may have to individual relief based on any Claims
that you have released and any rights you have waived by signing this
Agreement.  If any Claim is not subject to release, to the extent permitted by
law, you waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a Claim in which
any of the Company Parties is a party.  This Agreement does not abrogate your
existing rights under any Company benefit plan or any plan or agreement related
to equity ownership in the Company; however, it does waive, release and forever
discharge Claims existing as of the date you execute this Agreement pursuant to
any such plan or agreement.

 

13.                               Your Acknowledgments and Affirmations/
Effective Date of Agreement.  You acknowledge that you are knowingly and
voluntarily waiving and releasing any and all rights you may have under the
ADEA, as amended.  You also acknowledge and agree that (i) the consideration
given to you in exchange for the waiver and release in this Agreement is in
addition to anything of value to which you were already entitled, and (ii) that
you have been paid for all time worked, have received all the leave, leaves of
absence and leave benefits and protections for which you are eligible, and have
not suffered any on-the-job injury for which you have not already filed a Claim.
You affirm that all of the decisions of the Company Parties regarding your pay
and benefits through the date of your execution of this Agreement were not
discriminatory based on age, disability, race, color, sex, religion, national
origin or any other classification protected by law.  You affirm that you have
not filed or caused to be filed, and are not presently a party to, a Claim
against any of the Company Parties.  You further affirm that you have no known
workplace injuries or occupational diseases.  You acknowledge and affirm that
you have not been retaliated against for reporting any allegation of corporate
fraud or other wrongdoing by any of the Company Parties, or for exercising any
rights protected by law, including any rights protected by the Fair Labor
Standards Act, the Family Medical Leave Act or any related statute or local
leave or disability accommodation laws, or any applicable state workers’
compensation law. You further acknowledge and affirm that you have been advised
by this writing that:  (a) your waiver and release do not apply to any rights or
Claims that may arise after the execution date of this Agreement; (b) you have
been advised hereby that you have the right to consult with an attorney prior to
executing this Agreement; (c) you have been given more than twenty-one (21) days
to

 

--------------------------------------------------------------------------------


 

consider this Agreement which you originally received on November 28, 2017 and
you specifically agree that negotiated changes to this Agreement, whether or not
material, do not extend the 21-day Consideration Period, despite that the
Company voluntarily extended your Consideration Period until January 30, 2018;
(d) you have seven (7) days following your execution of this Agreement to revoke
this Agreement; and (e) this Agreement shall not be effective until the date
upon which the revocation period has expired unexercised (the “Effective Date”),
which shall be the eighth day after this Agreement is executed by you.

 

14.                               No Admission. This Agreement does not
constitute an admission by the Company of any wrongful action or violation of
any federal, state, or local statute, or common law rights, including those
relating to the provisions of any law or statute concerning employment actions,
or of any other possible or claimed violation of law or rights.

 

15.                               Breach. You agree that upon any breach of this
Agreement you will forfeit all amounts paid or owing to you under this
Agreement.  Further, you acknowledge that it may be impossible to assess the
damages caused by your violation of the terms of Sections 8, 9, 10, and 11 of
this Agreement and further agree that any threatened or actual violation or
breach of those Sections of this Agreement will constitute immediate and
irreparable injury to the Company.  You therefore agree that any such breach of
this Agreement is a material breach of this Agreement, and, in addition to any
and all other damages and remedies available to the Company upon your breach of
this Agreement, the Company shall be entitled to an injunction to prevent you
from violating or breaching this Agreement.  You agree that if the Company is
successful in whole or part in any legal or equitable action against you under
this Agreement, you agree to pay all of the costs, including reasonable
attorneys’ fees, incurred by the Company in enforcing the terms of this
Agreement.

 

16.                               Miscellaneous.  This Agreement, including
Exhibit A, constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to this subject
matter.  It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations.  This Agreement may not
be modified or amended except in a writing signed by both you and a duly
authorized officer of the Company.  This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and
assigns.  If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified by
the court so as to be rendered enforceable.  This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of New Jersey as applied to contracts made and to be performed
entirely within New Jersey.

 

[Signatures to follow on next page]

 

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign below and return the
original to me on or before January 30, 2018, which you acknowledge you
originally received on November 28, 2017.

 

I wish you good luck in your future endeavors.

 

Sincerely,

 

EAGLE PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ John LaRocca

 

 

JOHN W. LAROCCA, GENERAL COUNSEL

 

 

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, EVEN THOSE UNKNOWN CLAIMS THAT IF KNOWN BY ME, WOULD AFFECT MY DECISION
TO ACCEPT THIS AGREEMENT.

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

 

 

 

/s/ David E. Riggs

 

1/24/2018

David E. Riggs

 

Date

 

Exhibit A — Calculation of Option Grants

 

[Signature page to Eagle Pharmaceuticals, Inc. – David E. Riggs Separation
Agreement]

 

--------------------------------------------------------------------------------